Citation Nr: 0948464	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted 
prior to deciding the issue on appeal.  The additional 
development is described below, which consists of evidence 
that the Board finds is relevant to the issue on appeal.

The Veteran testified at the March 2009 Board hearing and the 
VA treatment records show that he received treatment for 
posttraumatic stress disorder from the McKeesport, 
Pennsylvania Vet Center.  None of those treatment records are 
part of the claims file.

June 2005 VA treatment records indicate that the Veteran 
intended to seek vocational rehabilitation.  At the March 
2009 hearing, the Veteran testified that vocational 
rehabilitation had been denied because he was too old.  This 
assertion is not corroborated by the record, and the Board 
finds that the provisions of 38 C.F.R. §§ 21.50-21.52 (2009) 
do not define age as a basis to deny entitlement to 
vocational rehabilitation benefits.  Still, the vocational 
rehabilitation file is not part of the claims file, and it 
should be secured.

A private psychologist, Dr. Peter Saxman, has submitted 
letters regarding his assessment of the severity of the 
Veteran's posttraumatic stress disorder.  In an April 2006 
letter, Dr. Saxman indicated he had seen the Veteran "about 
five times for therapy and evaluation in 2005."  See also 
May 2005 letter to the Social Security Administration stating 
same fact.  The 2005 treatment records from Dr. Saxman are 
not part of the claims file.  Hence, further development is 
in order.

The Veteran receives regular treatment from VA for his 
service-connected disabilities.  The RO/AMC should seek to 
obtain the VA treatment records from June 2008 to the 
present.  The Board acknowledges that the Veteran has 
submitted March and April 2009 VA treatment records, but 
there are no treatment records from the second half of 2008 
and it is almost 2010.

The Veteran underwent a prostatectomy due to prostate cancer 
in May 2003.  In a June 2003 letter, the Veteran's private 
physician stated that the Veteran was "doing quite well" 
and had "excellent continence."  In July 2003 and August 
2003 treatment records, this same private physician reported 
that the Veteran had negative stress urinary incontinence.  
In an August 2003 letter, the physician stated the Veteran 
was "doing very well" and had "excellent urinary control."  
In November 2003, the physician reported the Veteran had 
negative stress urinary incontinence.  

At a March 2004 VA examination, the Veteran reported that 
after his prostatectomy, he had regained urinary control and 
"only has some occasional stress urinary incontinence.  He 
does not require any pad due to urinary control."  In a May 
24, 2004, treatment record, the private physician stated the 
Veteran had no voiding symptoms and negative stress urinary 
incontinence.  

In May 2004, the Veteran was informed he had been granted 
service connection for status post radical retropubic 
prostatectomy with a 100 percent evaluation, effective 
October 9, 2003, and a noncompensable evaluation, effective 
December 1, 2003.  In explaining why the noncompensable 
evaluation was assigned, the RO stated the following, in 
part:

A noncompensable evaluation is assigned 
unless there are disabling dysfunctions of 
the genitourinary system, which have not 
been shown at this time.  A 10 percent 
evaluation is warranted for daytime 
voiding interval between two and three 
hours, or awakening to void two times per 
night, which has not been shown at this 
time.  A 20 percent evaluation is 
warranted if you require the wearing of 
absorbent material which must be changed 
less than 2 times per day, which also has 
not been shown at this time. . . . 

During your recent VA examination, you 
stated that you have regained good urinary 
control and only have some occasional 
stress urinary incontinence.  You do not 
require any pads due to urinary control. . 
. . 

A June 22, 2004, medical record from the private physician 
shows the following entry: "P[atien]t called needs 
confirmation sent to him that he wears pads for leaking so VA 
will pay for it, he is trying to get disab[i]l[it]y."  On 
June 25, 2004, the private physician wrote a letter to VA 
stating the Veteran had problems with incontinence and had to 
use 3 to 4 pads per day to stay dry.  At an August 2004 VA 
examination, the Veteran reported he wore up to 6 panty 
liners a day.  

However, a May 2005 medical record shows the private 
physician noted mild stress urinary incontinence.  Under the 
assessment, the physician wrote, "S[tress ]U[rinary 
]I[ncontinence]-mild, no t[reatmen]t per p[atien]t."  Two 
months later, in a July 2005 letter, the private physician 
stated that the Veteran was using 8 to 10 pads per day to 
stay dry.  See also July 2005 VA examination report (wherein 
Veteran reported while he was working (he stopped working in 
February 2005), he was using 8 to 10 pads per day and then 
changed to adult diapers and was using 6 to 8 adult diapers 
at work (again, he stopped working in February 2005).  The 
Veteran stated he always wore an absorbent material.).  

At a July 2008 VA examination, the Veteran reported wearing 
greater than 10 pads per day.  At the March 2009 hearing, the 
Veteran testified that he went to the bathroom 40 times a 
day, and he estimated that if he went out all day, he would 
need to change his absorbent garments 8 to 10 times.

Hence, since his May 2003 surgery the Veteran has gone from 
having excellent continence and not needing any absorbent 
materials post operatively, to using 8 to 10 pads per day in 
July 2005 (after denying any treatment for urinary 
incontinence in May 2005), to needing more than 10 pads per 
day currently.  The service-connected disability is now rated 
as 60 percent disabling.  

In the July 2005 letter, the private physician noted that he 
was in the process of evaluating the Veteran's incontinence 
and "hopefully correcting that in the near future."  VA has 
the private medical records from this physician only up until 
May 2005.  The Board finds that any subsequent treatment 
records from this private physician should be associated with 
the claims file since this relates to a disability that the 
Veteran claims contributes to his unemployability.

Lastly, the Board finds that another examination is warranted 
for posttraumatic stress disorder to determine the nature and 
extent of that disorder and its impact on the appellant's 
ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all the 
treatment records from the McKeesport Vet 
Center, or any identified facility, 
pertaining to treatment for posttraumatic 
stress disorder, which appears to have 
begun in 2005.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  The RO/AMC should obtain the Veteran's 
vocational rehabilitation folder.  If no 
folder exists, that should be documented.  
If the Veteran has been denied entitlement 
to  vocational rehabilitation the basis for 
that denial must be noted in the record.  
If the RO cannot locate the file, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  After obtaining permission from the 
Veteran, the RO/AMC should obtain the 2005 
treatment records from Dr. Peter Saxman 
and any other treatment records he may 
have pertaining to treatment for 
posttraumatic stress disorder.  Further, 
the RO/AMC should secure any additional 
treatment records from Dr. Norman Gebrosky 
pertaining to his treatment of the 
Veteran's postoperative residuals of a 
radical retropubic prostatectomy since 
2005.  

4.  The RO/AMC should obtain the VA 
treatment records from June 2008 to the 
present for treatment associated with the 
service-connected disabilities.  In 
obtaining the VA treatment records, the 
RO/AMC should specifically request records 
from the pharmacy regarding the issuance 
of pads or other undergarments in 
connection with the Veteran's service-
connected status post radical retropubic 
prostatectomy.  If the pharmacy has no 
records of providing the Veteran with pads 
or other undergarments, that should be 
noted in the claims file.

5.  The Veteran is invited to submit 
copies of receipts regarding his personal 
purchase of pads or undergarments should 
he not receive such pads or undergarments 
from VA.

6.  Once the above development is 
completed to the extent possible, the 
RO/AMC should schedule the Veteran for VA 
examination to evaluate the severity of 
his posttraumatic stress disorder.  The 
claims folder is to be made available to 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
the service-connected posttraumatic stress 
disorder.  A complete rationale for any 
opinions expressed must be provided.

7.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

9.  Thereafter, the RO should readjudicate 
the claim of entitlement to a total rating 
for compensation based upon individual 
unemployability due to service-connected 
disabilities.  If the benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

